Citation Nr: 9914675	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran, who had active service from August 1953 
to June 1955, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 

In a statement from the veteran dated in May 1998 he 
requested that his claim for service connection for tinnitus 
be reopened.  However, it does not appear that this matter 
has been addressed by the RO, and as such, this matter will 
be referred to the RO for appropriate action.

The veteran's claims of entitlement to an evaluation in 
excess of 50 percent for varicose veins, a compensable 
evaluation for left thigh scar due to varicose vein surgery, 
and entitlement to service connection for various disorders 
secondary to varicose veins, including a fractured left wrist 
from a fall, were all denied by the RO in September 1998.  
The claims folder does not contain a notice of disagreement 
(NOD) to this decision.  

A claim of entitlement to special monthly compensation based 
on the need for regular aid and attendance or being 
housebound was denied by the RO in September 1998.  The 
veteran submitted a timely NOD and a Statement of the Case 
was issued in November 1998.  The claims folder does not 
contain a Substantive Appeal to this decision.  

A claim of entitlement to an annual clothing allowance was 
denied by the RO in December 1998.  The claims folder does 
not contain a NOD to this decision.  

Based on the above, the only issue currently before the Board 
is the issue identified on the title page of this decision.

FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the 
Board in a decision dated in January 1990.  

2.  Evidence associated with the claims file subsequent to 
the January 1990 Board decision was not previously submitted 
to agency decisionmakers, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1990 Board decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. 
§§  7103(a), 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the January 1990 Board 
decision is new and material, and the veteran's claim for 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision dated in January 1990 denied a claim of 
entitlement to service connection for hearing loss.  The 
Board found that any hearing loss in service was acute and 
transitory, resolved without residuals, and was unrelated to 
hearing loss diagnosed many years following service.  The 
Board's January 1990 decision is final.  See 38 U.S.C.A. 
§§  7103(a), 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998); 
Person v. Brown 5 Vet. App. 449, 450 (1993).

Under the provisions of 38 U.S.C.A. § 7105(c), a final 
decision cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  Since the prior Board decision, VA outpatient 
treatment records from January 1994 to August 1995 and from 
January 1997 to February 1998 show continuing treatment for 
hearing loss.  Correspondence from Lisa Guillory-Parsons, 
M.A., dated in February 1997, noted that the veteran's 1953 
audiogram "shows bilateral high frequency sensorineural 
hearing loss" and that "his noise induced hearing loss had 
progressed."It was also noted that "the loss is related to 
noise trauma."  This letter directly addresses the issue 
that was at the heart of the Board's 1990 denial, because it 
implies that the disorder in service was not just acute and 
transitory, as the Board found in 1990, but was in fact 
chronic.  Furthermore, this evidence was not previously 
submitted to agency decisionmakers, it is neither cumulative 
nor redundant, and in connection with evidence previously 
assembled, it is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the previously denied claim for service connection 
for hearing loss, and the veteran's claim for service 
connection for hearing loss is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened, and to this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for hearing loss, the claim is 
reopened and REMANDED for de novo review.  In addition, the 
Board believes that an audiological examination, together 
with a competent medical opinion addressing the etiology of 
the veteran's hearing loss, would be helpful to the Board in 
deciding this matter.  Accordingly, the claim is reopened and 
REMANDED for de novo review, including the following actions:

1.  The veteran should be afforded an 
audiology examination to determine the 
nature and etiology of his hearing loss.  
The examiner is requested to review all 
the medical evidence in the claims 
folder, with specific emphasis on the 
service medical records, and to offer an 
opinion on whether it is as likely as not 
that any current hearing loss is related 
to service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review

2.  Following completion of the above 
action, the claim of entitlement to 
service connection for hearing loss 
should be readjudicated on the merits.  
If the benefit sought are not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and to conduct de novo review of the veteran's 
claim.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

